Citation Nr: 0621561	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-06 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic left ankle sprain.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

David S.  Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional office in Nashville, Tennessee 
(AOJ).  During the appeal period, the veteran's claim file 
was transferred to the custody of the Cleveland, Ohio 
Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

An appeal to the Board is a three-step process.  The first 
step is the Notice of Disagreement (NOD) that must be filed 
after the VA regional office (VARO) advises a claimant of the 
denial of a claim for VA benefits.  The second step is the 
Statement of the Case (SOC) the VARO must issue the claimant.  
The third step is the Substantive Appeal the claimant must 
file after receipt of the SOC.  The third step, the 
Substantive Appeal, may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the VARO within 
prescribed time limits.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2005).  The timely filing of an adequate 
Substantive Appeal is the last action the claimant must take 
to complete, or perfect, the appeal.  The Substantive Appeal 
must be filed within: (1) one year from the day the VARO 
mailed the letter saying it had denied the claim, or (2) 60 
days from the day the VARO mailed the SOC, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2005)

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the VARO in reaching the determination, or 


determinations, being appealed.  If the SOC addressed several 
issues, the Substantive Appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  To the extent 
possible, the argument should be related to specific items in 
the SOC.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board must dismiss any appeal over which 
it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2005).  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, the AOJ notified the veteran by letter dated 
February 2004 that his claims of entitlement to an initial 
evaluation in excess of 10 percent for a chronic left ankle 
sprain and entitlement to service connection for bilateral 
hearing loss had been denied.  The attached VA Form 21-4107 
advised him that to appeal the decision, he had to file a NOD 
within one year of the date of the letter of notification.  
The veteran filed a NOD in March 2004.  In a letter dated in 
March 2005, the AOJ enclosed a SOC, instructions for filing a 
Substantive Appeal, and a VA Form 9 for use as a Substantive 
Appeal.  The SOC was issued after the one-year period 
following the issuance of the February 2004 AOJ decision.  
Hence, the law required that the veteran file his Substantive 
Appeal within 60 days of March 1, 2005, i.e., the date on 
which the AOJ mailed the March 2005 SOC.

An Appeal Hearing Options form was received by the RO in 
March 2005.  Thereafter, the veteran's case was transferred 
from the AOJ to the RO in April 2005.  A report of contact 
dated in April 2005, indicated that as the Appeal Hearing 
Options form had been received, the RO asked the veteran if 
he had submitted the VA Form 9 for use as a Substantive 
Appeal.  The veteran stated that he had completed VA Form 9 
and suggested that they contact a veteran's service officer 
at the RO.  Another report of contact is in the claims file 
dated a week later, noting 


that the specific person the veteran mentioned was contacted 
and a voicemail was left to determine if the VA Form 9 had 
been received.  However, there is no response to the 
voicemail documented in the claims file, nor has a VA Form 9 
been associated with the claims file. 

The responsibility for making initial findings and decisions 
on claims for veterans' benefits lies with the VAROs.  
Further, the regulations contemplate that the VAROs have 
authority to make initial decisions concerning certain 
questions, i.e., the timeliness of NODs and substantive ap-
peals.  38 C.F.R. § 19.34 (2005).  It is also authorized to 
close an appeal for failure to respond to a SOC.  38 U.S.C. 
§ 7105(d)(3); 38 C.F.R. § 19.32 (2005).  38 C.F.R. § 19.33 
(2005) provides that, if there is a question within the VARO 
as to the timely filing of a NOD or substantive appeal, 
procedures for an administrative appeal must be followed.  In 
addition, 38 C.F.R. § 19.34 refers to an adverse 
determination by a VARO regarding the timeliness of a 
substantive appeal and states that whether a NOD or 
substantive appeal has been timely filed is an appealable 
issue.  

Accordingly, the case is remanded for the following actions:

1.  The RO must review all documents 
received by VA, either at the AOJ or RO, 
since the March 2005 SOC was issued to 
determine whether a Substantive Appeal 
was received, to include the VA Form 9 
the veteran stated that he filed.  Any 
such document located must be associated 
with the claims file.

2.  If it is determined that a 
Substantive Appeal was not timely filed, 
the veteran should be notified of such 
decision and informed of the appellate 
procedures as to this issue.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 
19.33, 19.34.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

